    Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 1 of 37




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND
DEVELOPMENT,                         Civil Action No. 6:20-cv-1083-ADA

                                     JURY TRIAL DEMANDED
     Plaintiff,

     v.

ARISTA NETWORKS, INC.,

     Defendant.


DECLARATION OF DR. JOHN R. BLACK IN SUPPORT OF ARISTA NETWORKS,
          INC.’S OPENING CLAIM CONSTRUCTION BRIEF
       Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 2 of 37




I, John R. Black, declare as follows:

I.     INTRODUCTION AND QUALIFICATIONS

       1.      I have been retained on behalf of Arista Networks, Inc. (“Arista”) in the above-

captioned matter to provide this declaration concerning technical subject matter relevant to claim

construction for U.S. Patent No. 7,409,715 (the “’715 patent”), U.S. Patent No. 8,472,447 (the

“’447 patent”), and U.S. Patent No. 9,450,884 (the “’884 patent”) (collectively, the “Asserted

Patents”).

       2.      I am over 18 years of age. I have personal knowledge of the facts stated in this

declaration and could testify competently to them if asked to do so.

       3.      In formulating my opinions, I have relied upon my training, knowledge, and

experience in the relevant art. A copy of my curriculum vitae is appended to this Declaration as

Appendix A and provides a description of my professional experience, including my academic and

employment history, publications, conference participation, awards and honors, and more. The

following is a brief summary of my relevant qualifications and professional experience.

       4.      I hold a Bachelor of Science from the California State University at Hayward (now

“California State University, East Bay”) in Mathematics and Computer Science, conferred in 1988.

After my B.S. degree in 1988, I worked for 6 years for Ingres Corp. as a software developer. Then,

in 1995, I started working toward a Ph.D. in Computer Science at the University of California at

Davis. I received a Doctor of Philosophy in Computer Science from the University of California

at Davis in 2000. The focus of my graduate work was Cryptography and Network Security.

       5.      After receiving my Ph.D., I became an Assistant Professor of Computer Science at

the University of Nevada, Reno. After two years, I was appointed as an Assistant Professor of

Computer Science at my current institution, which is the University of Colorado at Boulder. In



                                                1
        Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 3 of 37




2008, I was promoted to the position of Associate Professor of Computer Science, which is my

current title.

        6.       My area of interest is cryptography and security, including the security of computer

systems and networks. I have worked with networks and networking protocols for most of my

adult life and much of my research touches upon improving networking protocols primarily by

improving their performance and/or security.

        7.       I have taught more than 40 classes in computer science, on subjects related to

networking, cryptography, and security, including the following classes:

                 •   Advanced Algorithms;

                 •   Algorithms;

                 •   Computer Networking;

                 •   Data Structures;

                 •   Discrete Mathematics;

                 •   Entrepreneurial Projects;

                 •   Foundations of Computer and Network Security;

                 •   Introduction to Cryptography and Cryptanalysis;

                 •   Security & Ethical Hacking.

        8.       I have authored or coauthored more than 25 journal publications, refereed

conference publications, and book chapters, primarily on issues relating to computer and network

security and cryptography. During my time as a professor I have received numerous awards

including the NSF CAREER award for young researchers and various awards for teaching.

        9.       In 2015 I took a 2.5 year leave from the University to co-found a startup called

“SecureSet” that taught computer and network security in a bootcamp format in order to attempt

to address the shortfall in qualified network security professionals needed in the United States. I

                                                   2
       Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 4 of 37




designed the curriculum taught and served as the Vice President of Education until I left the

company in order to resume my position at the University.

       10.     At times I have served as a consultant on technical matters related to cryptography

and network security. For example, I helped FitBit design the encryption protocol for their

wireless device downloads, I wrote the code that provides the network security for the Comverge

Pro1 wireless thermostat, and I wrote the security platform for the Android music stream app called

Yonder.

       11.     In light of the foregoing, I consider myself to be an expert in the fields of

networking and computer networks, and believe that I am qualified to provide an opinion as to

what a person of ordinary skill in the art would have understood, known, or concluded regarding

the subject matter of the Asserted Patents at the time of the alleged inventions.

       12.     I am being compensated for the time I have spent on this matter at my customary

rate of $625 per hour, plus reimbursement for expenses. My compensation does not depend in any

way upon the opinions or testimony that I provide or the outcome of this matter.

       13.     My opinions expressed herein are based on my review and analysis of certain

information obtained in connection with my work on this matter, together with my training,

education, and experience. The opinions expressed herein are my own.

       14.     In my analysis, I considered the Asserted Patents, their file histories, the extrinsic

evidence produced by the parties as part of claim construction, as well as the documentation

discussed below.

       15.     I understand that WSOU has not yet provided any analysis or argument to supports

its proposed constructions, and may offer expert testimony to support its proposed constructions.




                                                 3
          Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 5 of 37




I reserve the right to respond to any arguments made by WSOU or opinions offered by WSOU’s

expert.

II.       THE ’715 PATENT

          16.   The ’715 patent is titled “Mechanism for Detection of Attacks Based on

Impersonation in a Wireless Network.” The Abstract of the ’715 patent summarizes its contents:

                An impersonation detection system for a wireless node of a wireless
                communication network is described. The system comprises an
                intrusion detection module for correlating the original data frames
                transmitted by the wireless node with incoming data frames received
                over the air interface. The wireless node is connected to the
                intrusion detection module over a secure link, for receiving a copy
                of the original data frames. A method for detecting impersonation
                based attacks at a wireless node is also disclosed.

’715 patent at Abstract. The purported invention is meant to provide a reliable way to differentiate

legitimate traffic sent by a node “from malicious traffic generated by an attacker node

masquerading as the real node.” ’715 patent at 2:35-44.

          17.   I understand that patents and patent claims are viewed from the standpoint of a

person having ordinary skill in the art at the time of the invention (“POSA”). From my review of

the ’715 patent, my current opinion is that a POSA of the ’715 patent would have had a minimum

of a B.S. in electrical engineering, computer engineering, computer science, or a related field, as

well as 2-3 years of industry experience working with wireless devices and network security

systems. Higher education by way of advanced degrees could substitute for years of experience.

I reserve the right to alter my opinion in the future should new information be provided to me.

      A. “connection means between the wireless node and the intrusion detection module
         for providing the intrusion detection module with a copy of the original data
         frames”

          18.   This claim element appears in claim 10 of the ’715 patent. I understand that both

parties agree that this phrase should be construed as a means-plus-function term. I understand that


                                                 4
       Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 6 of 37




the first step in construing a means-plus-function term is to identify the function claimed. I

understand that the second step in construing a means-plus-function term is to identify the

corresponding structure disclosed in the specification that performs the claimed function. I

understand that if multiple functions are claimed, the structure disclosed in the specification must

perform all of the claimed functions. I understand that structure disclosed in the specification

qualifies as corresponding structure only if the intrinsic evidence, such as the patent and its file

history, clearly links or associates that structure to the function or functions recited in the claim.

       19.     As to the claimed function, I understand that Arista asserts that the claimed function

is “providing the intrusion detection module with a copy of the original data frames.” I understand

that WSOU asserts that the claimed function is “providing the intrusion detection module with a

copy of the original data frames transmitted by the wireless node over a wireless interface.” I note

that the parties identify the same claimed function, with the exception that WSOU has included

the additional underlined language. I also note that Arista’s proposed function is identical to the

claim language, whereas WSOU’s proposed function adds the underlined portion to the claim

language. Because the language added by WSOU is not in the claim term, I agree with Arista’s

proposal of the claimed function.

       20.     As to the corresponding structure, I understand that Arista asserts that the

corresponding structure is “secure link 30, operating according to a respective communication

protocol” in Figure 1, as well as equivalents thereof. I understand that WSOU asserts that the

corresponding structure is “the wireless interface 14 in accordance with the procedures set forth,

e.g., in the specification at 2:17–20; 2:55–64; 2:65–3:6; 3:7–14; 3:41–46; 3:54–63; 4:16–23; and

FIG. 1 as well as equivalents thereof.”




                                                   5
       Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 7 of 37




       21.     In my opinion, Arista has identified the correct corresponding structure for the

claimed function. The ’715 patent consists of only two figures, and only Figure 1 shows

components of a system. In describing Figure 1, the specification states: “System 1 includes a

respective transmitter unit 15 at node 10, connected to a receiver unit 25 at intrusion detection

module 20 over secure link 30, operating according to a respective communication protocol.” ’715

patent at 4:1-4. The language in this passage describing how the node 10 is connected to intrusion

detection module 20 is identical to Arista’s proposed corresponding structure. The specification

goes on to explain that “Node 10 also sends a copy of the original data A to the intrusion detection

module 20 over the secure link 30.” ’715 patent at 4:22-23. I also note that, consistent with the

above discussion from the specification and Arista’s proposed corresponding structure, the

Abstract states: “The wireless node is connected to the intrusion detection module over a secure

link, for receiving a copy of the original data frames.” ’715 patent at Abstract. Similarly consistent

is the statement: “The invention comprises an intrusion detection module connected to the wireless

node under surveillance by a secure link. The wireless node sends to the intrusion detection

module a copy of the traffic it sent to the wireless interface over the secure link.” ’715 patent at

3:41-46. In my opinion, these passages make clear that the “connection means” that performs the

claimed function is the secure link 30, which operates according to a respective communication

protocol. From my review of the specification, no other structure is described as the connection

between the wireless node and the intrusion detection module for providing a copy of the original

data frames.

       22.     WSOU identifies “the wireless interface 14 in accordance with the procedures set

forth, e.g., in the specification at 2:17–20; 2:55–64; 2:65–3:6; 3:7–14; 3:41–46; 3:54–63; 4:16–

23; and FIG. 1” as the corresponding structure. This is incorrect because the claimed function



                                                  6
       Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 8 of 37




refers to providing “a copy of the original data frame.” In the specification, wireless interface 14

is associated with providing the original data, not a copy of the original data, as discussed below.

This is true even accepting the additional language added to the function by WSOU because the

function is still referring to the “copy of the original data frames.” As noted above, only the secure

link 30 is described in the specification as providing the copy.

       23.     For example, the specification states: “Node 10 generates original data denoted

with A, which is modulated over the wireless channels that are allocated to node 10, as well known,

and an antenna 12 transmits wireless traffic a over wireless interface 14.” ’715 patent at 4:16-19.

This transmission of “original data” is contrasted in the same paragraph with the sending of “a

copy of the original data” over the secure link. ’715 patent at 4:22-23. Only the latter is associated

with the claimed function. The wireless interface 14 is not linked or associated with the function

of providing a copy of the original data.

       24.     I have reviewed the specification citations that WSOU included in its proposed

corresponding structure, and they do not change my opinion. Those that appear relevant further

reinforce my opinion that Arista’s proposed corresponding structure is correct, and WSOU’s is

wrong because they too identify secure link as the connection means associated with the copy of

the original data. See, e.g., ’715 patent at 3:3-6, 3:12-14.

       25.     In summary, I agree with Arista that the claimed function for this term is “providing

the intrusion detection module with a copy of the original data frames,” and that the corresponding

structure disclosed in the specification is “secure link 30, operating according to a respective

communication protocol” in Figure 1, and equivalents thereof.

   B. “means for transmitting outgoing data frames over a wireless interface”

       26.     This claim element appears in claim 17 of the ’715 patent. I understand that both

parties agree that this phrase should be construed as a means-plus-function term.
                                                  7
       Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 9 of 37




       27.     As to the claimed function, I understand that Arista asserts that the claimed function

is “transmitting outgoing data frames over a wireless interface.” I understand that WSOU asserts

that the claimed function is “transmitting outgoing data frames over a wireless interface via a

transmitter.” I note that the parties identify the same claimed function, with the exception that

WSOU has included the additional underlined language. I also note that Arista’s proposed

function is identical to the claim language, whereas WSOU’s proposed function adds the

underlined portion. Because the language added by WSOU is not in the claim term, I agree with

Arista’s proposal of the claimed function.

       28.     As to the corresponding structure, I understand that Arista asserts that the

corresponding structure is “antenna 12” in Figure 1, as well as equivalents thereof. I understand

that WSOU asserts that the corresponding structure is “the node 10 of a wireless network in

accordance with the procedure set forth, e.g., in the specification at 3:64–4:4; 4:16–23; 4:26–27;

4:44–48; and FIGs. 1–2 as well as equivalents thereof.”

       29.     In my opinion, Arista has identified the correct corresponding structure for the

claimed function. The specification states: “Node 10 generates original data denoted with A,

which is modulated over the wireless channels that are allocated to node 10, as well known, and

an antenna 12 transmits wireless traffic a over wireless interface 14.” ’715 patent at 4:16-19. This

passage specifically ties “transmitting outgoing data frames over a wireless interface”—the

claimed function—to antenna 12. In clear terms, the specification says “antenna 12 transmits

wireless traffic a over wireless interface 14.” In the context of the patent, “outgoing data frames”

and “wireless traffic a” are synonymous. See, e.g., ’715 patent at 3:7-9 (referring to “transmitting

outgoing data frames over a wireless interface”), Fig. 1 (depicting “Wireless traffic a” going out




                                                 8
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 10 of 37




of wireless node 10 onto wireless interface 14). From my review of the specification, no other

structure is clearly linked or associated with the claimed function.

       30.     WSOU identifies “the node 10 of a wireless network in accordance with the

procedure set forth, e.g., in the specification at 3:64–4:4; 4:16–23; 4:26–27; 4:44–48; and FIGs.

1–2” as the corresponding structure. But the passage at 4:16-19 says the node 10 “generates

original data” and that the antenna 12 “transmits wireless traffic a over wireless interface 14.” ’715

patent at 4:16-19. Thus, the specification associates the node 10 with a generating function, but

associates the antenna with the transmitting function recited in the claim.

       31.     WSOU has added the language “via a transmitter” to its proposed function. The

only “transmitter” referred to in the specification is “transmitter unit 15,” and that transmitter is

not associated with this claimed function. See ’715 patent at 4:1-4, Fig. 1. Instead, “transmitter

unit 15” is “connected to a receiver unit 25 at intrusion detection module 20 over secure link 30.”

’715 patent at 4:1-4. As described in the previous section, this connection is for providing a copy

of the original data from the node 10 to the intrusion detection module 20. It is not for transmitting

outgoing data frames over a wireless interface as recited in the claim term of claim 17. Therefore,

to the extent the “transmitter” referred to in WSOU’s proposed function is transmitter unit 15, the

transmitter is unrelated to the claimed function.

       32.     I have reviewed the specification citations that WSOU included in its proposed

corresponding structure, and they do not change my opinion, as most do not appear relevant to this

claim term, and those that are I have already addressed above.

       33.     In summary, I agree with Arista that the claimed function for this term is

“transmitting outgoing data frames over a wireless interface,” and that the corresponding structure

disclosed in the specification is “antenna 12” in Figure 1, and equivalents thereof.



                                                    9
       Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 11 of 37




III.   THE ’447 PATENT

       34.     The ’447 patent is titled “IP Multicast Snooping and Routing With Multi-Chassis

Link Aggregation.” The patent describes that “IP snooping refers to the process of listening to

Internet Group Management Protocol (IGMP) network traffic between computing devices and

routers to derive a map of which devices need which IP multicast streams. IP snooping is designed

to prevent devices on a virtual local area network (VLAN) from receiving traffic for a multicast

group they have not explicitly joined. For example, IP snooping typically provides switches with

a mechanism to prune multicast traffic from links that do not contain a multicast listener (an IGMP

client). Essentially, IP snooping is a Layer 2 optimization for Layer 3 IGMP.” ’447 patent at 2:62-

3:5. The patent continues, “Since IP snooping takes place internally on switches, in a multi-chassis

system, in which both Aggregation switches are active, each switch needs to have knowledge of

which links to forward multicast traffic on.” ’447 patent at 3:6-8. The patent provides some

background on link aggregation groups (or “LAGs”) and introduces the term “multi-chassis link

aggregation group (MC-LAG)” to refer to a LAG that “is split across two devices as seen in FIG.

1.” ’447 patent at 4:22-57.

       35.     Relevant to this declaration, the patent introduces a “chassis management module,”

at least one of which is included in an aggregation switch. See ’447 patent at 4:7, 6:46-48. The

chassis management module is described in the specification primarily by functions it performs

and processes it runs. For example, the chassis management module is described as running an IP

Multicast Snooping process, storing snooping information, and synchronizing snooping

information between the two aggregation switches of the single “logical” switch. See ’447 patent

at 15:11-14, 19:32-41.        The chassis management module is also tasked with computing

“forwarding vectors” that are described as representing internal switching of traffic from its source

port to VLAN ports, and creating a “multicast index.” See ’447 patent at 19:65-21:4, 23:13-24.
                                                 10
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 12 of 37




       36.      From my review of the ’447 patent, my current opinion is that a POSA of the ’447

patent would have had a minimum of a B.S. in electrical engineering, computer engineering,

computer science, or a related field, as well as 4-6 years of industry experience designing or

architecting network switch systems, working with networking protocols, and working with

switching ASICs and hardware. Higher education by way of advanced degrees could substitute

for years of experience. I reserve the right to alter my opinion in the future should new information

be provided to me.

   A. “Chassis Management Module”

       37.      The term “chassis management module” appears in asserted claims 1, 5, and 12-14.

Claim 5 depends from claim 4, which in turn depends from claim 1. Claims 12-14 each depend

from claim 1.

       38.      My opinions herein focus on potential treatment of “chassis management module”

as a means-plus-function term in these claims. I have not considered any other claim construction

issues with respect to this term, but reserve the right to respond to any arguments made by WSOU

or opinions offered by WSOU’s expert.         I understand that Arista asserts that the “chassis

management module” term should be treated as a means-plus-function term and has identified the

functions of the “chassis management module” as:

       •     Claim 1:

                o “receiving the snooping information via at least the external ports”;

                o “storing the snooping information within the database”;

                o “sharing the snooping information substantially in real-time with the remote

                   aggregation switch via the VFL”;




                                                 11
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 13 of 37




                o “build[ing] respective forwarding vectors for multicast traffic flows received

                    from the at least one network node via the external ports or the VFL ports based

                    on the snooping information”; and

                o “determin[ing] a multicast index for a received multicast traffic flow to set-up

                    hardware paths for forwarding the received multicast traffic flow to the external

                    ports in a virtual local area network (VLAN) that requested the received

                    multicast traffic flow via the at least one edge node.”

       •     Claim 5: “receiv[ing] a portion of the snooping information from the remote

             aggregation switch via the VFL”;

       •     Claim 12: “build[ing] the forwarding vector for the receiving multicast traffic flow

             based on the multicast index”;

       •     Claim 13: “allocat[ing] the multicast index for the received multicast traffic flow”;

       •     Claim 13: “sharing the multicast index with the secondary switch”; and

       •     Claim 14: “receiv[ing] the multicast index from the primary switch.”

I understand that Arista asserts that there is no disclosed corresponding structure in the

specification for the “receiving,” “sharing,” “building,” and “determining” functions of claim 1;

the “receiving” function of claim 5; the “building” functions of claim 12; and the “allocating” and

“sharing” functions of claim 13. I understand that Arista asserts that “one or more processing

devices,” described as being part of the “chassis management module” is the corresponding

structure for the remaining functions.

       39.      I understand that WSOU contends that “chassis management module” should not

be treated as a means-plus-function term, does not need construction, and should be construed

according to its plain and ordinary meaning. At the time of this writing, I understand that WSOU


                                                  12
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 14 of 37




has not identified what it believes the plain and ordinary meaning is, or any alternative construction

should the Court find that the term is to be treated as means-plus-function. Should WSOU identify

additional claim construction positions, I reserve the right to consider and address those new

positions.

                1.      Means-Plus-Function Treatment

        40.     I understand that if a claim term does not use “means,” there is a presumption that

means-plus-function treatment does not apply. I understand that in determining whether a claim

term should be treated as a means-plus-function term, the essential inquiry is whether the words

of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite

meaning as the name for structure. I understand that means-plus-function treatment applies when

the claim term fails to recite sufficiently definite structure or else recites function without reciting

sufficient structure for performing that function. I agree with Arista that “chassis management

module” should be treated as a means-plus-function term.

        41.     The claim language provides specific functions that are performed by the “chassis

management module.” First, the language of claim 1 describes that the “chassis management

module” performs the functions of receiving snooping information, storing snooping information,

and sharing snooping information. There is nothing else in the claim language that performs these

functions, and nothing else recited in the claims as structure for performing these functions.

        42.     Second, the language of claim 1 includes two “wherein” clauses where additional

functions are attributed to the “chassis management module.” Specifically, these clauses add the

functions of building respective forwarding vectors for multicast traffic flows and determining a

multicast index for a received multicast traffic flow. Again, there is nothing else in the claim

language that performs these functions, and nothing else recited in the claims as structure for

performing these functions.
                                                  13
        Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 15 of 37




         43.     Third, the dependent claims include additional functions to be performed by the

chassis management module. In claim 5, the claim language attributes receiving a portion of

snooping information from the remote aggregation switch to the chassis management module. In

claim 12, the claim language attributes building the forwarding vector based on the multicast index

to the chassis management module. In claim 13, the claim language attributes allocating the

multicast index for the receiving multicast traffic flow and sharing the multicast index to the

chassis management module. Finally, in claim 14, the claim language attributes receiving the

multicast index from the primary switch to the chassis management module of the secondary

switch. For each of these dependent claims, there is nothing else in the claim language that

performs these functions, and nothing else recited in the claims as structure for performing these

functions.

         44.     The functions described in the preceding paragraphs are consistent with Arista’s

proposed construction of “chassis management module.” In light of these functions, in my opinion

the term “chassis management module” does not recite sufficient structure to a POSA for

performing those functions. In fact, in my opinion, the term “chassis management module” is not

one that would connote any sufficiently definite structure to a POSA.

         45.     The term on its own, “chassis management module,” is not one that I am familiar

with as a name for a specific structure or specific type of structure, and is not one that would call

a specific structure or specific type of structure to the mind of a POSA. As a preliminary matter,

I note that the term “chassis management module,” or even “chassis management,” is absent from

a number of technical dictionaries produced in this matter. See Ex. 2,1 Modern Dictionary of

Electronics (1999); Ex. 3, The Authoritative Dictionary of IEEE Standards Terms (2000); Ex. 4,



1
    The “Ex.” exhibits refer to exhibit provided with Arista’s Opening Claim Construction Brief.
                                                 14
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 16 of 37




Data & Telecommunications Dictionary (1999); Ex. 5, Microsoft Computer Dictionary (1999);

Ex. 6, Newton’s Telecom Dictionary (2007). In my opinion, “chassis management module” is not

a term of art, and it does not have a well understood meaning. The absence of the term from the

preceding dictionaries supports my opinion.

       46.     Further, the term “module” as used the art to which the ’447 patent pertains could

refer to either hardware, software, or a combination of both, and does not connote any sufficiently

definite structure. This appears consistent with the ’447 patent’s use of the term “module.” See

’447 patent at 26:61-67 (“One of average skill in the art will also recognize that the functional

building blocks, and other illustrative blocks, modules and components herein, can be

implemented as illustrated or by one or multiple discrete components, networks, systems,

databases or processing modules executing appropriate software and the like or any combination

thereof.” (emphasis added)). And the claims do nothing to give even an idea of the possible

structure of the “chassis management module” for a POSA.             This is because the “chassis

management module” is defined entirely by its function rather than any structure in the claims.

There is nothing of structure related to the “chassis management module” in the claims and

therefore no clue as to the type of structure intended. The closest things to structure are the

references to various ports of the claimed switch through which data ultimately finds its way to

the “chassis management module.” But it is not even clear from the claims how the “chassis

management module” may be connected to such ports. I note that the specification of the ’447

patent appears to contemplate that any connections may be entirely indirect. See ’447 patent at

26:16-43.

       47.     I also note that the modifier of “module,” “chassis management,” is also entirely

functional. In the art and devices in the art to which the ’447 patent pertains, there are any number



                                                 15
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 17 of 37




of ways to perform management of a device, including hardware devices and cards, firmware,

software and operating systems software, configuration files, removable media, remote

management over networks, and combinations of these approaches. That “chassis management”

is simply an umbrella term for various functions is shown in extrinsic evidence produced by the

parties. For example, the Implementing Broadband Aggregation on Cisco 10000 Series materials

refers to “Chassis management” as “functionality” provided by Cisco IOS running on a “route

processor.” Ex. 7, Implementing Broadband Aggregation on Cisco 10000 Series at 8-20. Cisco

IOS is the general name Cisco uses for its operating system software that runs on a number of its

networking products. Similarly, the HP 9000 rp8420 Server User Service Guide materials refer

to “Chassis management” as a “functional group[]” falling under the more general “Server

management.” Ex. 8, HP 9000 rp8420 Server User Service Guide at 92. The BladeCenter chassis

management materials state that “chassis management is a multi-tiered management concept” and

consistently discusses “chassis management” with respect to functions or functionality. Ex. 9,

BladeCenter chassis management at 941-42. As stated above, a POSA would understand that such

functionality could be provided in numerous ways and the term “chassis management module”

would not connote any sufficiently definite structure.

       48.     I have also reviewed the ’447 patent specification, provisional application, and file

history and do not see any indication that “chassis management module” has a particular structural

significance or is the name of a sufficiently definite structure. For example, Figure 3 (reproduced

below) shows a “CMM A” and a “CMM B” in each of two switches, where “CMM” refers to

“chassis management module” in the specification. See, e.g., ’447 patent at 4:8. But each is simply

shown as a box without even a single connection to anything else in the figure. CMMs also appear

in Figures 8, 11, and 12, but again shown simply as boxes, albeit with various connections. But



                                                16
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 18 of 37




as noted above, the specification of the ’447 patent appears to contemplate that any connections

may be entirely indirect. See ’447 patent at 26:16-43. And even if considered direct connections,

they do not suggest a sufficiently definite structure for a “chassis management module.”




       49.    The specification text likewise demonstrates that there is no sufficiently definite

structure associated with “chassis management module.” In particular, the description in column

23 suggests that the “chassis management module” could be almost anything:

              The network interface modules 152 and chassis management
              modules 150 each include one or more processing devices, such as
              a microprocessor, micro-controller, digital signal processor,
              microcomputer, central processing unit, field programmable gate
              array, programmable logic device, state machine, logic circuitry,
              analog circuitry, digital circuitry, and/or any device that
              manipulates signals (analog and/or digital) based on hard coding
              of the circuitry and/or operational instructions. The NIMs 152 and
              CMMs 150 also include a memory that is an internal memory or an
              external memory. The memory may be a single memory device or

                                               17
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 19 of 37




               a plurality of memory devices. Such a memory device may be a
               read-only memory, random access memory, volatile memory, non-
               volatile memory, static memory, dynamic memory, flash memory,
               cache memory, and/or any device that stores digital information.
               In addition, the NIMs 152 and CMMs 150 may implement one or
               more of their functions via a state machine, analog circuitry, digital
               circuitry, and/or logic circuitry, the memory storing the
               corresponding operational instructions may be embedded within, or
               external to, the circuitry comprising the state machine, analog
               circuitry, digital circuitry, and/or logic circuitry. Furthermore, the
               NIMs 152 and CMMs 150 may execute hard-coded and/or software
               and/or operational instructions stored by the internal memory and/or
               external memory to perform the steps and/or functions described
               herein and may be implemented in a single or in one or more
               integrated circuits.

’447 patent at 23:25-51 (emphases added). This description amounts to stating that the “chassis

management module” is any black box of components that can process analog or digital data. This

confirms that the term “chassis management module” as used in the specification is not even meant

to refer to sufficiently definite structure. Instead, the references in the above passage to the

“functions” described elsewhere in the specification show that “chassis management module” is

specifically intended to be a black box that performs the described functionality. The black box

nature of the “chassis management module” in the specification is confirmed by the fact that the

“network interface modules 152” are described to have the same generic structure, despite the

specification describing entirely different functions for those modules.       If the specification

attributes the same generic structure to these two different “modules,” then even when “chassis

management module” is read in light of the specification, a POSA would not understand it to be a

name for a particular structure.

       50.     I have reviewed the extrinsic evidence produced by WSOU and see that there are a

handful of papers produced that refer to a “chassis management module.” But this evidence does

not demonstrate that the term connotes sufficiently definite structure.          For example, the

BladeCenter chassis management materials show a “Management module 1” with components
                                                18
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 20 of 37




like a DSP, Ethernet MAC/PHY, PowerPC, USB controller, analog video signals hardware, RS-

485 interface and I2C interfaces. See Ex. 9, BladeCenter chassis management at 943-44. By

contrast, very little can be gleaned from the limited description of the “chassis management

module” in the ATCA Server Systems for Telecommunications Services materials, making it

impossible to tell whether it is comparable to the “Management module 1” in the BladeCenter

materials. See Ex. 10, ATCA Server Systems for Telecommunications Services. The same is true

of other materials produced by WSOU. While the evidence indicates that a handful of companies

may have used the same term to refer to similar functional blocks, it does not demonstrate that the

term “chassis management module” on its own connotes a sufficiently definite structure or that it

would be a meaningful term to a POSA at the time of the patent’s filing.

       51.     It is also my opinion that “chassis management module” does not provide sufficient

structure for performing the recited functions in the claims outlined above. Because it does not

connote sufficiently definite structure, it certainly does not provide a structure for performing the

numerous functions in the claims related to handling of snooping information, building of

forwarding vectors, and determining and sharing multicast indices.

       52.     Even if one were to assume that “chassis management module” connoted some

structure—and I do not think it does—the extrinsic evidence produced by the parties confirms that

whatever that hypothetical structure would be, a POSA would not understand it to be capable of

performing the claimed functions. As described above, the prefix “chassis management” is itself

functional and simply an umbrella term for various functions. But a POSA would not associate

“chassis management” functions with the handling of snooping information, building of

forwarding vectors, or determining and sharing multicast indices.




                                                 19
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 21 of 37




       53.     For example, the HP 9000 rp8420 Server User Service Guide materials state that

“Chassis management consists of control and sensing the state of the server subsystems,”

including, for example, “Control and sensing of bulk power,” “Control and sensing of fans,”

“Control of the front panel LEDs,” “Sensing temperature,” and “Sensing of the power switch.”

Ex. 8, HP 9000 rp8420 Server User Service Guide at 92. Likewise, the BladeCenter chassis

management materials describes “chassis management functions” as “monitoring and error

reporting, inventory management, configuration validation, power and thermal management, MM

discovery, KVM controls, remote disk, serial over LAN (SOL), video, I/O module management,

firmware updates, and chassis diagnostics.” Ex. 9, BladeCenter chassis management at 942. And

the ATCA Server Systems for Telecommunications Services materials describes that the “chassis

management module” “controls and monitors the status of each unit.” Ex. 10, ATCA Server

Systems for Telecommunications Services at 217. The other extrinsic evidence is similar. Thus,

at best, “chassis management” refers to basic control and monitoring of chassis-related items such

as temperature, power modules, fans, and faults.

       54.     Nowhere in the extrinsic evidence do I see any reference to any “chassis

management module” being involved in IGMP snooping—in stark contrast to the claimed

snooping functions in the claims and attributed to the “chassis management module” in the ’447

patent specification. See, e.g., ’447 patent at 19:32-41. Similarly, nowhere in the extrinsic

evidence do I see any reference to any “chassis management module” building forwarding vectors

for multicast traffic as the claimed “chassis management module” and the ones described in the

specification do. See, e.g., ’447 patent at 20:7-15. And nowhere in the extrinsic evidence do I see

any reference to any “chassis management module” handling a “multicast index” for multicast

traffic flows as in the claims and specification. See, e.g., ’447 patent at 23:13-24. Indeed, I see no



                                                 20
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 22 of 37




reference at all of any processing related to network traffic being performed by a “chassis

management module.” In my opinion, even if a POSA were to attribute some structure to the term

“chassis management module,” that structure would not be one that was capable of performing the

claimed functions.

       55.     Thus, in my opinion a POSA, reading the claims of the ’447 patent, would not

understand “chassis management module” to have a sufficiently definite meaning as the name for

structure. The term itself does not connote any sufficiently definite structure. Furthermore, the

term does not recite sufficient structure for performing the claimed functions. Thus, I agree with

Arista that “chassis management module” should be construed as a means-plus-function term.

               2.      Lack of Corresponding Structure

       56.     I understand that a means-plus-function claim term is construed to cover the

corresponding structure identified in the specification, and equivalents thereof, for performing the

claimed functions. I also understand that structure disclosed in the specification is corresponding

structure only if the specification and/or prosecution history clearly links or associates that

structure to the function recited in the claim. I also understand that where a computer-implemented

invention involves means-plus-function claiming, the structure disclosed in the specification must

be a software algorithm. I also understand that if the specification does not disclose corresponding

structure for a claimed function, the claim is indefinite. I understand that a claim term may also

be indefinite if the claim, read in light of the specification and the prosecution history, fails to

inform, with reasonable certainty, those skilled in the art about the scope of the invention.

       57.     As noted above, I understand that Arista asserts that there is no disclosed

corresponding structure in the specification for the “receiving,” “sharing,” “building,” and

“determining” functions of claim 1; the “receiving” function of claim 5; the “building” function of



                                                 21
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 23 of 37




claim 12; and the “allocating” and “sharing” functions of claim 13. I have focused my analysis

below on the specification’s disclosure or lack of disclosure related to these specific functions.

       58.     As also noted above, the specification attributes no sufficiently definite structure to

the “chassis management module.” But the specification does state that the chassis management

module includes “one or more processing devices . . . that manipulates signals (analog and/or

digital) based on hard coding of the circuitry and/or operational instructions.” ’447 patent at 23:25-

33. It further states that the chassis management module “may implement one or more of [its]

functions” via stored “operational instructions” and may “execute hard-coded and/or software

and/or operational instructions . . . to perform the steps and/or functions described” in the

specification. ’447 patent at 23:40-51. A POSA would understand this description, in the context

of the functions described in the specification, to indicate that “chassis management module” is a

computer-implemented or specially programmed processor means-plus-function term, and

therefore requires disclosure of an algorithm as corresponding structure for any specialized

claimed functions.

                       a.      Claim 1: “receiving the snooping information via at least the
                               external ports”

       59.     As described in the patent, receiving the snooping information is a function that

requires specialized programming and/or design to implement.             That is because snooping

information is described as “derived” or “discovered” information. See, e.g., ’447 patent at 19:1-

3, 19:65-20:7. The patent provides some background on what it means by “snooping information”:

               In particular, with respect to Internet Protocol (IP) multicast
               snooping, information learned on one of the Aggregation switches
               may need to be shared with the other Aggregation switch for
               efficient switching and for redundancy purposes. IP snooping refers
               to the process of listening to Internet Group Management Protocol
               (IGMP) network traffic between computing devices and routers to
               derive a map of which devices need which IP multicast streams. IP
               snooping is designed to prevent devices on a virtual local area
                                                 22
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 24 of 37




               network (VLAN) from receiving traffic for a multicast group they
               have not explicitly jointed. For example, IP snooping typically
               provides witches with a mechanism to prune multicast traffic from
               links that do not contain a multicast listener (an IGMP client).
               Essentially, IP snooping is a Layer 2 optimization for Layer 3
               IGMP.

’447 patent at 2:58-3:5 (emphasis added). Other descriptions are similar. See, e.g., id. at 18:48-

59, 19:1-3, 19:65-20:7, 20:29-33, 20:59-67, 21:48-56; see also id. at Abstract. What is happening

is that the switch is examining the Layer 3 packets to extract or derive the “snooping information”

that it can use to determine which VLAN ports actually need multicast traffic to avoid sending

multicast traffic unnecessarily to VLAN ports that do not need it. Snooping functionality existed

in the art before the ’447 patent and would be understood in this way to a POSA.

       60.     In the context of the ’447 patent, this function of “receiving” such “snooping

information” is implemented by a software process in the “chassis management module,” and links

this process to the “receiving the snooping information via at least the external ports” function.

The specification states:

               Each of the CMMs 150 (CMM-P and CMM-S) runs a respective
               IPMS (IP Multicast Snooping) process and stores respective IP
               multicast snooping information 406 within a respective database
               405a and 405b. In an embodiment, the IPMS (IP Multicast
               Snooping) processes on the CMMs 150 of each Aggregation Switch
               106a and 106b are synchronized via the VFL 124. For example, the
               IP multicast snooping information 406 can be transferred between
               the Aggregation Switches 106a and 106b using proprietary
               messages via the inter-chassis IPC (shown in FIG. 8). Thus, the
               IPMS process on each CMM 150 processes packets from either
               from the Virtual Fabric Link 124 or the external ports (e.g., ports
               240a, 240c and 2400 as normal multicast packets and updates their
               respective tables accordingly.

’447 patent at 19:32-45 (emphasis added). Consistent with IP snooping, the specification describes

that the “chassis management module” derives information from the packets as “snooping

information” (i.e., “processes packets” and thereby receives the snooping information).


                                                23
       Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 25 of 37




Specifically, the specification states that the “chassis management module” “stores flow

information derived from the IP multicast traffic 404 as IP multicast snooping information 406

within database 405a. As part of the IP multicast snooping information 406, the CMM-P may also

create a flow record for the IP multicast traffic 404 and store the flow record, along with hardware

device information for the IP multicast traffic 404 (e.g., the port ID of the external port 240a that

received the IP multicast traffic 404 as the source port) in the database 405a.” ’447 patent at 19:65-

20:7 (emphasis added); see also id. at 20:29-33, 20:59-67, 21:48-56. While the patent describes

that the “chassis management module” derives and thereby receives this information, and describes

what some of that information is and where it may come from, the specification fails to provide an

algorithm for the IPMS process to actually perform the receiving function. The specification just

restates the function. See, e.g., id. at Fig. 14.

                        b.      Claim 1: “sharing the snooping information substantially in
                                real-time with the remote aggregation switch via the VFL” &
                                Claim 5: “receiv[ing] a portion of the snooping information
                                from the remote aggregation switch via the VFL”

        61.     In the context of the ’447 patent, these two functions require specialized

programming and/or design to implement. In particular, the “sharing” function requires that

sharing occur “substantially in real-time.” The patent describes that cooperating aggregation

switches perform IGMP snooping, as discussed above, but in the context of the described

invention, require “various modifications.” ’447 patent at 18:48-67. The specification continues:

“In particular, each Aggregate Switch 106a and 106b can be configured to share their discovered

IP multicast snooping information with the other Aggregate Switch 106a and 106b via the VFL

124, so that each switch has knowledge of which links to forward multicast traffic on and to prevent

unnecessary routing of multicast traffic over the VFL 124.” Id. at 18:67-19:7. The specification

makes reference to the IPMS processes being “synchronized,” for example through “proprietary


                                                    24
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 26 of 37




messages via the inter-chassis IPC,” and that the “chassis management module” “shares” snooping

information with the other switch. See, e.g., id. at 19:35-41, 20:16-19, 20:46-49, 21:5-9. But there

is no algorithm provided for how sharing is performed. For example, the specification does not

explain the proprietary messages, and does not explain what is meant by providing the snooping

information “substantially in real-time.”      Furthermore, in some instances, the specification

describes that the “chassis management module” “may” share the snooping information,

suggesting it can choose whether to share or not. See, e.g., id. at 21:38-44, 22:1-7. But there is no

explanation of an algorithm that would allow a POSA to know when the information must be

shared versus when it may be shared, leaving the “sharing” function unclear. In sum, the

specification just restates the function without a sufficient algorithm. See, e.g., id. at Fig. 14.

       62.     Claim 5’s “receiv[ing] a portion of the snooping information from the remote

aggregation switch via the VFL” function is similar to the sharing function, but is going in the

opposite direction and no algorithm is disclosed for similar reasons. Furthermore, claim 5’s

function refers to only “a portion of the snooping information,” and requires specific information

to be included in the portion. But the specification does not explain what the “portion” is—which

portion of snooping information should be received. There is no algorithm or explanation for

determining which portion should be shared and thereby received as claimed.

                       c.      Claim 1: “build[ing] respective forwarding vectors for
                               multicast traffic flows received from the at least one network
                               node via the external ports or the VLF ports based on the
                               snooping information”

       63.     Building a forwarding vector in a switch is a function that requires specialized

programming and/or design to implement. The specification provides a handful of example

instances when a forwarding vector would be computed, with reference to Figure 11. Below is the

first one in the specification, with Figure 11 reproduced below that:


                                                  25
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 27 of 37




               For example, IP multicast traffic 404 received on port 240a from
               network node 116 is reported to CMM-P 150, which stores flow
               information derived from the IP multicast traffic 404 as IP multicast
               snooping information 406 within database 405a. As part of the IP
               multicast snooping information 406, the CMM-P may also create a
               flow record for the IP multicast traffic 404 and store the flow record,
               along with hardware device information for the IP multicast traffic
               404 (e.g., the port ID of the external port 240a that received the IP
               multicast traffic 404 as the source port) in the database 405a. The
               CMM-P further uses the hardware device information to compute
               a forwarding vector 407a for the IP multicast traffic 404. The
               forwarding vector 407a represents the internal switching of the IP
               multicast traffic 404 from the source port (external port 240a) to one
               or more VLAN ports for forwarding of the IP multicast traffic 404
               to the home network devices 112 that requested the IP multicast
               traffic.

’447 patent at 19:65-20:15 (emphasis added). Other descriptions of other examples are similar to

this one, though not all refer specifically to multicast traffic as in the claims. See ’447 patent at

20:24-28, 20:39-45, 20:55-58, 21:1-4, 21:29-32, 21:56-60.




                                                 26
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 28 of 37




       64.     As the above passage shows, the specification generally describes a forwarding

vector as a vector that “represents the internal switching of the IP multicast traffic 404 from the

source port . . . to one or more VLAN ports for forwarding of the IP multicast traffic 404 to the

home network devices 112 that requested the IP multicast traffic.” ’447 patent at 20:10-15.

       65.     But the specification never provides an algorithm for how the chassis management

module actually “builds respective forwarding vectors for multicast traffic flows” as claimed. The

above passage certainly states that the chassis management module “computes” a forwarding

vector for a particular multicast traffic 404, but does not explain that computation beyond stating

that it is performed. The only clue is that the chassis management module “uses the hardware

device information” to do so. The example provides only an example of hardware device

information: “the port ID of the external port 240a that received the IP multicast traffic 404 as the

source port.” ’447 patent at 20:4-7. But there is no explanation of how to get from the port ID to

the forwarding vector. For example, there is no explanation for how the port ID on which a

particular multicast traffic arrives is translated to one or more VLAN ports for forwarding of the

IP multicast traffic to the home network devices that requested the IP multicast traffic. There is

also no explanation for how different multicast traffic arriving on the same port ID could be

translated differently to one or more VLAN ports for forwarding of the IP multicast traffic to the

home network devices that requested the IP multicast traffic.

       66.     I note that the specification provides some additional examples related to the

forwarding vector at 23:64-24:35. One states, “Since Edge Node A 104a is connected to

Aggregation Switch 106a via a fixed port (e.g., port 1 of Switching ASIC MID=12), the forwarding

vector in Aggregation Switch 106a would indicate that the multicast traffic 404 should be

forwarded over port 1 of Switching ASIC MID=12.” ’447 patent at 24:1-6. These examples only



                                                 27
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 29 of 37




provide the end result of the forwarding vector computation, but do not provide algorithmic detail

as to how the forwarding vector is computed or built.

                       d.      Claim 1: “determin[ing] a multicast index for a received
                               multicast traffic flow to set-up hardware paths for forwarding
                               the received multicast traffic flow to the external ports in a
                               virtual local area network (VLAN) that requested the received
                               multicast traffic flow via the at least one edge node”

       67.     The specification says very little about the multicast index, all of which appears in

column 23 of the ’447 patent. First, the specification states:

               Moreover, the CMM-P is further responsible for creating the
               multicast index 409 for a particular received multicast stream (e.g.,
               multicast traffic 404) and for sharing the multicast index 409 with
               the CMM-S 150 on the Secondary Aggregation Switch 106b via the
               VFL 124. The multicast index 409 is a unique identifier assigned to
               an ingressing multicast flow based on the IP source, the destination
               addresses and ingress VLAN that enables each port to determine
               whether or not to forward the multicast flow. Since multicast flows
               may be passed over the VFL 125, the multicast indices are a globally
               shared resource between switches 106a and 106b.

’447 patent at 23:13-24. Later in column 23, the specification states:

               Upon receipt of the multicast traffic 404, CMM-P 150 on
               Aggregation Switch 106a accesses the database 405a to
               store/retrieve IP multicast snooping information and to compute the
               replication vector, forwarding vector and multicast index for the
               multicast traffic 404 to switch the multicast traffic 404 to the
               appropriate external ports for forwarding to the VLANs containing
               home network devices that requested the multicast traffic 404.

’447 patent at 23:56-63. In light of the above passages, this function requires specialized

programming and/or design to implement.

       68.     But in neither of these passages is an algorithm provided for how the chassis

management module “determines a multicast index” as claimed. It is unclear whether “creating

the multicast index” or “to compute” it is the same as determining it, and the specification never

uses the word “determine” or similar in reference to a multicast index. Even if I were to assume


                                                 28
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 30 of 37




that determining and creating or computing were the same, these passages do not provide any

algorithmic detail for a POSA to know how to program a processor to determine a multicast index

for a received multicast traffic flow. For example, there are no examples of how a multicast index

is even used in setting up hardware paths to know what it is that is being determined, let alone how

to determine it. Absent more information in the specification, I do not believe that these passages

provide algorithmic detail for this claimed function.

                       e.      Claim 12: “build[ing] the forwarding vector for the receiving
                               multicast traffic flow based on the multicast index”

       69.     The previous section shows the entirety of the disclosure in the specification related

to the multicast index. Nowhere in the specification is there any description, let alone an algorithm,

for how the forwarding vector could be built based on the multicast index. As stated in the previous

section, there are simply no examples of how a multicast index is used. And as stated in the section

above on claim 1’s “building” function, such a function requires specialized programming and/or

design to implement, and there is no algorithmic detail for building any forwarding vector, and

certainly none for building a forwarding vector based on the multicast index.

                       f.      Claim 13: “allocat[ing] the multicast index for the received
                               traffic flow” & “shar[ing] the multicast index with the
                               secondary switch”

       70.     Again, the above section on claim 1’s “determining” function shows the entirety of

the disclosure in the specification related to the multicast index. The word “allocates” or similar

is not used anywhere in the specification. The only verbs in the specification used in connection

with the chassis management module and the multicast index are “creating,” “sharing,” and “to

compute.” From the claims, it could perhaps be inferred that allocating refers to assigning a

multicast index to a particular multicast flow or making a selection of which indices go with which

flows, though it is unclear if that is even different from the “determining” function of claim 1.


                                                 29
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 31 of 37




Regardless, such a function requires specialized programming and/or design to implement. But

nothing like this is described in the specification and certainly no algorithm for doing so is

provided. Again, absent some example of using the multicast index or creating it, the specification

does not provide an algorithm for this claimed function.

       71.     As to the “sharing” function of claim 13, the specification does not provide any

explanation or algorithm as to how the multicast index is shared. The specification simply assigns

the function to the “chassis management module” without further explanation. See ’447 patent at

23:13-18. This “sharing” requires specialized programming and/or design to implement because

a general purpose processor would not be equipped to provide this kind of information in the

claimed environment. But the specification provides no explanation of the algorithmic structure

that allows for sharing the multicast index. Furthermore, neither the claim nor the specification is

clear about any structure that allows such data to be shared in the first place.

                       g.      Remaining Claimed Functions

       72.     As to the remaining claimed functions for the “chassis management module,”

specifically the “storing” function of claim 1 and the “receiving” function of claim 14, I agree with

Arista’s position that, in the context of the claims, these are functions that can be performed by a

general purpose processor.

       73.     In summary, it is my opinion that “chassis management module” in claims 1, 5, 12,

13, and 14 should be construed as a means-plus-function term because it fails to connote

sufficiently definite structure to a POSA and because the claims recite functions performed by the

chassis management module without reciting sufficient structure for performing those functions.

Furthermore, it is my opinion that the specification fails to disclose corresponding structure by

way of an algorithm for claim 1’s “receiving the snooping information via at least the external

ports” function; claim 1’s “sharing the snooping information substantially in real-time with the
                                                 30
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 32 of 37




remote aggregation switch via the VFL” function; claim 1’s “build[ing] respective forwarding

vectors for multicast traffic flows received from the at least one network node via the external

ports or the VLF ports based on the snooping information” function; claim 1’s “determin[ing] a

multicast index for a received multicast traffic flow to set-up hardware paths for forwarding the

received multicast traffic flow to the external ports in a virtual local area network (VLAN) that

requested the received multicast traffic flow via the at least one edge node” function; claim 5’s

“receiv[ing] a portion of the snooping information form the remote aggregation switch via the

VFL” function; claim 12’s “build[ing] the forwarding vector for the receiving multicast traffic

flow based on the multicast index” function; and claim 13’s “allocat[ing] the multicast index for

the received multicast traffic flow” and “shar[ing] the multicast index with the secondary switch”

functions.

   B. “Multicast Index”

       74.     The term “multicast index” appears in claims 1 and 12-15. Claims and 1 and 15

are independent claims, while claims 12-14 each depend from claim 1.

       75.     I understand that a patentee can define a term in the specification, and that in such

instances, the patentee’s definition controls and is to be used in the claims. In my opinion, a POSA

reviewing 23:18-22 of the ’447 patent would understand that language to be a definition for

“multicast index.” The passage states: “The multicast index 409 is a unique identifier assigned to

an ingressing multicast flow based on the IP source, the destination addresses and ingress VLAN

that enables each port to determine whether or not to forward the multicast flow.” Not only does

the passage provide a clear definition, I see nothing in the specification inconsistent with this

definition that suggests that “multicast index” has a meaning in the ’447 patent other than the

definition provided. Therefore, I agree with Arista’s proposed construction, which is the definition

provided in the specification.
                                                31
        Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 33 of 37




         76.    I have reviewed WSOU’s proposed construction, and it appears to me to be only

part of the actual definition, but not the entire definition. I do not believe that a POSA would

arbitrarily ignore part of the definition in the patent.

IV.      THE ’884 PATENT

         77.    The ’884 patent is titled “Software Defined Networking Based Congestion

Control.” At a high level, the ’884 patent describes a method of adjusting a bandwidth allocation

for a target port. Paraphrasing, claim 1 describes that the method involves monitoring a data flow

traversing the target port; determining a bandwidth allocation for the target port; determining a

fair-share bandwidth allocation for the target port; and adjusting the bandwidth allocation for the

target port based on the fair-share bandwidth allocation.

         78.    From my review of the ’884 patent, my current opinion is that a POSA of the ’884

patent would have had a minimum of a B.S. in electrical engineering, computer engineering,

computer science, or a related field, as well as 3-5 years of industry experience in networking

systems, including working with systems to monitor and react to congestion conditions in a

network. Higher education by way of advanced degrees could substitute for years of experience.

I reserve the right to alter my opinion in the future should new information be provided to me.

      C. “The Network Switching Element”

         79.    I understand that Arista asserts that claims 17 and 20 are indefinite for “lack

antecedent basis” for this term, meaning the term “the network switching element” does not appear

earlier in the claim. I understand that a claim may be indefinite where a claim term lacks an

antecedent basis such that the scope of the claim is not reasonably certain to a POSA.

         80.    Claim 17 is set out below, with the term bolded.

                17. An edge switch for adjusting bandwidth allocation in a
                communications network, the edge switch including a target port,
                the edge switch configured to:

                                                   32
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 34 of 37




               monitor a data flow traversing the target port;

               determine a bandwidth allocation for the target port, the bandwidth
               allocation for the target port being a bandwidth that is currently
               allocated for the data flow;

               determine a fair-share bandwidth allocation for the target port, the
               fair-share bandwidth allocation being a proportional allocation of a
               total bandwidth of the network switching element; and

               adjust the bandwidth allocation for the target port based on the
               fair-share bandwidth allocation.

Claim 20 is set out below, with the term bolded.

               20. A Software Defined Networking (SDN) controller for adjusting
               bandwidth allocation in a communications network, the SDN
               controller being configured to control an aggregation switch, the
               aggregation switch including a target port, the SDN controller
               configured to:

               receive data flow information from the network switching
               element, the data flow information including information about
               data flows traversing of the target port;

               determine a bandwidth allocation of the target port based on the
               data flow information, the bandwidth allocation of the target port
               being a bandwidth that is currently allocated for each of the data
               flows traversing the target port;

               determine an over-subscription ratio, the over-subscription ratio
               being a ratio of the bandwidth allocation of the target port to a
               number of data flows traversing the target port; and

               transmit the over-subscription ratio to the aggregation switch based
               on the over-subscription ratio and a threshold value;

               determine a fair-share bandwidth allocation for the target port
               based on the over-subscription ratio and the threshold value, the
               fair-share bandwidth allocation being a proportional allocation of a
               total bandwidth of the network switching element; and

               adjust the bandwidth allocation for the target port based on the
               fair-share bandwidth allocation.

       81.     I agree a plain reading of the claims reveals that “the network switching element”

does not have an antecedent basis in either claim 17 or claim 20. There is no recitation “a network

                                                33
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 35 of 37




switching element” in these claims. Thus, it is unclear what “the network switching element”

refers to in the claims.

        82.     In reviewing the file history of the ’884 patent, I see that “the network switching

element” was added to these claims to overcome a prior art rejection. See Ex. 1, ’884 File History,

March 30, 2016 Amendment. In fact, in this amendment every instance of “network element” in

the pending claims was replaced with “network switching element.” In the remarks provided with

this amendment, the applicants stated that the prior art raised by the examiner, U.S. Patent No.

8,949,444 (“Ma”), “teaches a flow control scheme that takes place at a proxy device 120.” Ex. 1,

’884 File History, March 30, 2016 Amendment. The applicants argued that “Ma does not monitor

data traveling through a ‘target port’ of the proxy device 120, itself. Instead, Ma only monitors

data flows from ports that are at the user device 110 or the resource 130, where the user device

110 and resource 130 are not a ‘network switching element’ (as recited in claim 1).” Id. The

applicants also stated that the same arguments could be made for claim 17. See id. But while the

applicants asserted that these devices are not a “network switching element,” they did not explain

what a “network switching element” is.

        83.     The specification also does not use the term “network switching element,” so a

POSA would not have anything there to use as a guide to determine what “the network switching

element” refers to in claims 17 and 20. The specification does use the term “network element,” as

the original claims did. The specification informs a POSA about some characteristics of a

“network element.” For example, a network element resides in a communications network. See

’884 patent at 1:45-47. A network element may have at least one port, and may have a plurality

of ports. See ’884 patent at 1:50-51, 3:15-19. A network element may be “associated with a

secondary network element,” which has its own set of ports. ’884 patent at 3:43-48. A network



                                                34
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 36 of 37




element may be “one or more user agents.” ’884 patent at 8:42-46. And a network element may

be a number of different kinds of network equipment. See ’884 patent at 12:21-34. Thus, the

specification does not make it reasonably certain for a POSA what “the network switching

element” refers to in claims 17 and 20.

       84.     Claim 17’s preamble refers to an edge switch and “adjusting bandwidth allocation

in a communications network.” Because a network switching element may refer to any number of

devices in the communications network, the lack of antecedent basis renders the scope of the claim

unclear.

       85.     Claim 20’s preamble refers to a “Software Defined Networking (SDN) controller,”

a “communications network,” and “an aggregation switch.” I note that the specification states that

the SDN controller may itself be included in a switch. See ’884 patent at 11:35-40. Like claim

17, because a network switching element may refer to any number of devices in the

communications network, the lack of antecedent basis renders the scope of the claim unclear.

       86.     I understand that WSOU believes that no construction is necessary, but also

provides an alternative construction: “The device comprising one or more of a virtual machine, a

virtual network interface card, a virtual switch, and a physical network interface card.” WSOU

cites 9:27-40 of the ’884 patent for this construction. This part of the specification describes

particular “network devices 205,” which are described to include virtual machines, virtual network

interface cards, virtual switches, and physical network interface cards. The specification states

that all of these components are included, not just “one or more” as in WSOU’s proposed

construction. Regardless, it is unclear why WSOU finds its cited passage to be particularly

relevant to claims 17 and 20. The term “network device” is defined in the specification and is

extremely broad, encompassing far more than the passage at 9:27-40:



                                               35
      Case 6:20-cv-01083-ADA Document 28-13 Filed 07/26/21 Page 37 of 37




               As used herein, the term “network device”, may be considered
               synonymous to and/or referred to as a networked computer,
               networking hardware, network equipment, router, switch, hub,
               bridge, gateway, or other like device. The term “network device”
               may describe a physical computing device of a wired or wireless
               communication network and configured to host a virtual machine.
               Furthermore, the term “network device” may describe equipment
               that provides radio baseband functions for data and/or voice
               connectivity between a network and one or more users.

’884 patent at 7:18-27. But the claims do not refer to a “network device”—they refer to a “network

switching element.” And while that term is not used in the specification, as described above

“network element” is used in the specification, and was originally used in the claims. Therefore,

I see no reason why a POSA would look to the passage at 9:27-40 to try and understand what “the

network switching element” means in claims 17 and 20, or to try and resolve any ambiguity due

to the lack of antecedent basis.

       87.     Moreover, as explained above regarding the file history, to construe “the network

switching element” as proposed by WSOU would seem to amend the claims again. The claims

said “the network element.” The applicants amended that to “the network switching element” to

avoid prior art that they said did not include “network switching elements.” WSOU’s proposal

would change the term to “the network device.” WSOU’s construction would recapture the

devices like the proxy device, user device, and resource that the applicants amended the claims to

avoid. So not only do I think that WSOU’s proposed construction does not resolve the ambiguity,

it is also an improper construction.

I declare under penalty of perjury of the laws of the United States that the foregoing is true and

correct. Executed in San Francisco, California.



Dated:___July 26, 2021_______                          ____                      ____

                                                       John R. Black, Ph.D.

                                                  36
